DETAILED ACTION
Applicant’s response, filed 16 Dec. 2021, has been fully considered, and the application is in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Dec. 2021 has been entered.

Election/Restrictions
Claims 59-60, 62-67, and 69-70 are allowable. The election requirement of species groups I-III , as set forth in the Office action mailed on 03 Aug. 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn and claims 61 and 71-78 are hereby rejoined and fully examined for patentability under 37 CFR. 1.104. In view of the withdrawal In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-58 and 68 are cancelled.
Claims 59-67 and 69-78 are pending.
Claims 59-67 and 69-78 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 Dec. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Claim Interpretation
Claims 59 and 71 recite “a control pattern of DNA methylation”. Applicant’s specification at para. [0038] defines the “control pattern of DNA methylation” to be a pattern of methylation from a population of males, or representative sample thereof, that is indicative of male fertility. The control pattern of DNA methylation is interpreted according to the definition provided in Applicant’s specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record, Bernard Brown on 02 May 2022.
The application has been amended as follows: 
59. (Currently Amended) A method comprising:
	(a) 	extracting a DNA from a semen sample from a male subject;
(b)	generating a methylation pattern of at least a portion of the extracted DNA, wherein the generating comprises:
(i) 	converting unmethylated cytosines to uracils in at least a portion of the extracted DNA to form converted DNA,
	(ii)	hybridizing the converted DNA to a microarray,
	(iii)	scanning the microarray, and
(iv) 	with a first computer program, executed on a computer, generating Beta-values for a plurality of CpG sites, thereby generating the methylation pattern; 
(c)	with a second computer program, executed on a computer, detecting a difference between the methylation pattern of the extracted DNA and a control pattern of DNA methylation, wherein the difference comprises aberrant methylation associated with at least five genes of the following genes: AHDC1, ALOX5AP, BTBD17, CXXC11, EEF1A2, FBLN2, FGF18, GRM6, HIST1H4J, HIST1H4K, KIAA0319L, LRRC45, MIR4734, MLLT6, MTMR6, MXRA7, NCDN, NDUFS6, NDUFS8, OGFOD2, SERPINF2, STRA13, SYT8, TCIRG1, and TNNI2; and
(d)	performing a fertility treatment with the semen of the male subject, wherein the fertility treatment comprises in vitro fertilization or artificial insemination.

71. (Currently Amended) A method comprising:
	 (a) 	extracting a DNA from a semen sample from a male subject;
(b) 	generating a methylation pattern of at least a portion of the extracted DNA, wherein the generating comprises:
(i) 	converting unmethylated cytosines to uracils in at least a portion of the extracted DNA to form converted DNA, 
(ii) 	sequencing the converted DNA, and 
(iii) 	with a first computer program, generating a methylation pattern;
(c) 	with a second computer program, executed on a computer, detecting a difference between the methylation pattern of the extracted DNA and a control pattern of DNA methylation, wherein the difference comprises aberrant methylation associated with at least five genes of the following genes: AHDC1, ALOX5AP, BTBD17, CXXC11, EEF1A2, FBLN2, FGF18, GRM6, HIST1H4J, HIST1H4K, KIAA0319L, LRRC45, MIR4734, MLLT6, MTMR6, MXRA7, NCDN, NDUFS6, NDUFS8, OGFOD2, SERPINF2, STRA13, SYT8, TCIRG1, and TNNI2; and
(d)	performing a fertility treatment with the semen of the male subject, wherein the fertility treatment comprises in vitro fertilization or artificial insemination.

Drawings
The drawings received 06 Feb. 2018 were accepted in the Office action mailed 09 Nov. 2020.

Reasons for Allowance
Claims 59-67 and 69-78 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim Objections
The objection to claims 63-65 and 68 in the Office action mailed 03 Aug. 2021 has been withdrawn in view of the claim amendments and/or cancellations received 12 Oct. 2021.
The objection to claim 59 in the Office action mailed 03 Aug. 2021 has been withdrawn in view of the above Examiner’s Amendment.
The rejection of claims 63-65 and 69 under 35 U.S.C. 112(b) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of the claim amendments received 12 Oct. 2021.

35 USC § 101
Regarding 35 U.S.C. 101, the rejection of claims 59-60, 62-67, and 69-70 under 35 U.S.C. 101 in the Office action mailed 03 Aug. 2021 has been withdrawn in view of the claim amendments received 12 Oct. 2021. 
Specifically, independent claim 59 was amended to incorporate the limitation recited in now cancelled claim 68, and therefore integrates the recited judicial exception into a practical application of effecting a particular treatment for recitation of “…performing a fertility treatment with the semen of the male subject, wherein the fertility comprises in vitro fertilization or artificial insemination”, in response to the detection of a difference in the methylation pattern of the extracted DNA from the semen compared to a control methylation pattern indicative of male fertility.
Regarding previously withdrawn claims 71-78, independent claim 71 also recites “…performing a fertility treatment with the semen of the male subject, wherein the fertility comprises in vitro fertilization or artificial insemination”, in response to the detection of a difference in the methylation pattern of the extracted DNA from the semen compared to a control methylation pattern indicative of male fertility. Therefore, claims 71-78 also integrates any recited judicial exception into a practical application of effecting a particular treatment

35 USC § 102
Regarding 35 U.S.C. 102(a)(1), the rejection of claims 59-60, 62-65, 67, and 70 under 35 U.S.C. 102(a)(1) as being anticipated by Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015), as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 12 Oct. 2021.
Specifically, regarding 35 U.S.C. 102(a)(1), Urdinguino et al., the closest prior art of record, does not disclose detecting a difference between an extracted DNA methylation pattern of sperm of a male and a control pattern of DNA methylation comprising aberrant methylation associated with at least five genes of the recited group of genes. Furthermore, after searching the prior art, other references do not suggest an association between the methylation patterns of at least 5 genes of the associated group and male fertility.

35 USC § 103
Regarding 35 U.S.C. 103, the rejection of claim 66 under 35 U.S.C. 103 as being unpatentable over Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015), as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments received 12 Oct. 2021.
Further regarding 35 U.S.C. 103, the rejection of claims 68-69 as being unpatentable over Urdinguio et al. (Aberrant DNA methylation patterns of spermatozoa in men with unexplained infertility, 2015, Human Reproduction, 30(5), pg. 1014-1028; Pub. Date: 9 March 2015) in view of Duran et al. (Intrauterine insemination: a systemic review on determinants of success, 2022, Human Reproduction Update, 8(4), pg. 373-384),  as evidenced by Smith et al. (illuminaio: An open source IDAT parsing tool for Illumina microarrays, 2013, F1000Research, 2:264, pg. 1-7) in the Office action mailed 03 Aug. 2021 has been withdrawn in view of claim amendments and/or cancellations received 12 Oct. 2021.
As discussed, above regarding 35 U.S.C. 102, the prior art does not disclose or suggest an association between the methylation patterns of at least 5 genes of the associated group and male fertility. Therefore, claims 66 and 69 are free of the art.
Regarding previously withdrawn claims 71-78, independent claim 71 also recites detecting a difference between a methylation pattern from extracted DNA from sperm and a control pattern of DNA methylation, wherein the difference comprises aberrant methylation associated with at least five genes in the same group of genes recited in claim 59. Therefore, claims 71-78 are free of the art for the same reasons discussed above for claims 59-67 and 69-70.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.M./Examiner, Art Unit 1631       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631